           Case 4:18-cr-00190-JM Document 20 Filed 04/28/21 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

UNITED STATES OF AMERICA                                                             PLAINTIFF

v.                                   NO. 4:18-cr-00190-JM-1

JASON PETITT                                                                       DEFENDANT

                        JUDGMENT and COMMITMENT ORDER

        Court convened on Wednesday, April 28, 2021, for a scheduled sentencing hearing on the

government=s superseding motion to revoke the supervised release of defendant Jason Petitt.

(Document No. 15).      Assistant United States Attorney Jordan Crews was present for the

government.    The defendant appeared in person with his attorney, Jordan Tinsley. United States

Probation Officer Brenna Cross was also present.     The defendant previously admitted guilt to

violation numbers 3 and 4 of the superseding motion to revoke during the hearing on October 14,

2020.   Also during that hearing, the government withdrew violation numbers 1 and 2 of the

superseding motion to revoke.

        IT IS THEREFORE ORDERED that defendant Jason Petitt be sentenced to one (1)

additional year of supervised release, effectively beginning October 14, 2020, with an expiration

date of October 14, 2021.   All conditions of supervised release previously imposed remain in full

force and effect.

        IT IS SO ORDERED this 28th day of April 2021.




                                                    _________________________________
                                                    JAMES M. MOODY JR.
                                                    UNITED STATES DISTRICT JUDGE
